AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. |- \A 2] \g

White and Gold in Color iPhone 6S,
Currently Located at 1801 Stanley Road,
Greensboro, North Carolina 27401

APPLICATION FOR A SEARCH WARRANT

Ne ee ee

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Middle District of North Carolina , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
if evidence of a crime;
1 contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 U.S.C. Section 846 Drug Conspiracy
Title 21 U.S.C. Section 841(a)(1) Possession with Intent to Distribute a Controlled Substance

The application is based on these facts:

See Attached Affidavit

wa Continued on the attached sheet.

O Delayed noticeof _ days (give exact ending date if more than 30 days: __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

  
 

Applicant's signature

 

Michael B. Newsome, Special Agent, ATF

 

 

Printed name and title
Sworn to before me and signed in my presence. ~
Date: 0 © b { ex

City and state: Greensboro, North Carolina L. Patrick Auld, United States Magistrate Judge

Printed name and title

\ Judge's signature =

 

 

Case 1:19-mj-00296-| PA Document 1. Filed 09/06/19 Page 1 of 23
AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND
SEIZE

 

I, Michael B. Newsome, being first duly sworn, hereby depose and state

as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant authorizing the
examination of property—an electronic device—which is currently in law
enforcement possession, and the extraction from that property of

electronically stored information described in Attachment B.

2. I am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) and have been so employed since May 2017.
Iam a graduate of the Federal Law Enforcement Training Center (““FLETC”)
Criminal Investigator Training Program, as well as the ATF National
Academy, where I received extensive training in the investigation of firearms,
controlled substances, arson, and explosives offenses. I have participated in
investigations involving all of these areas. Prior to my career with ATF, I

worked for the Rocky Mount Police Department in North Carolina for

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Pange ? of 23
approximately nine and a half years. During my tenure with the Rocky
Mount Police Department, I served as a duly sworn Task Force Officer with
ATF from 2014 — 2017. During my career in law enforcement, I have
conducted numerous complex case investigations involving federal and state
firearms and controlled substance violations. During the course of these
investigations, I have obtained multiple federal and state search warrants
authorizing the examination of electronic devices. I have also had the
opportunity to examine the contents of these devices which has resulted in
the seizure of evidence relevant to my investigations. Prior to my career in
law enforcement, I attended North Carolina State University and graduated
in 2007 with a Bachelor of Arts Degree in Criminology.

a. This affidavit is intended to show only that there is sufficient
probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

 

A. The property to be searched is a white and gold in color iPhone
6S, Model A 1688, unknown serial number, hereinafter the “Device.” The
Device is currently located at 1801 Stanley Road, Greensboro, North Carolina

27401. It has been submitted into evidence as ATF Exhibit 011.

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Page 3 of 23
 

5. The applied-for warrant would authorize the forensic
examination of the Device for the purpose of identifying electronically stored

data particularly described in Attachment B.
PROBABLE CAUSE

6. In April 2018, the Randolph County Sheriffs Office (RCSO) Vice
and Narcotics Unit interviewed a confidential and reliable informant (Cl)
who identified 5541 Mendenhall Road Extention, Trinity, North Carolina as a
location where heroin was being sold. The CI identified Kason Hikeem
HARRINGTON aka “Gates” as the source for this heroin. The CI also
identified Antoine Maurice GLADDEN aka “Skrap” as one of

HARRINGTON ’s associates.

a In furtherance of the investigation, the RCSO utilized the CI to
make a series of controlled purchases of heroin. The first of these controlled
purchases were made from Jadarrius MALLETTE, whom the CI identified as
an associate of HARRINGTON and GLADDEN. These controlled purchased

were made on March 8, 2018 and March 21, 2018, respectively.

8. On April 13, 2018, the CI purchased a small quantity of heroin

directly from HARRINGTON at the direction and under the supervision of

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Pane 4 of 23
the RCSO. During this controlled purchase, GLADDEN was identified as a

passenger in the vehicle that was driven by HARRINGTON.

BL On April 20, 2018, a second controlled purchase was made from
HARRINGTON. On this occasion, the CI again purchased a small quantity
of heroin from HARRINGTON at the direction and under the supervision of
the RCSO. GLADDEN was again determined to be a passenger in the

vehicle that was driven by HARRINGTON.

10. While conducting pre-operational and post-operational
surveillance during these controlled purchases, the RCSO was able to develop
probable cause that 2830 Craig Point, High Point, North Carolina was a place
where HARRINGTON and GLADDEN were storing heroin and/or proceeds of
their drug activities. This location was also determined to be the location

where GLADDEN lived with his girlfriend, Jocelyn Townsend.

11. On April 26, 2018, the RCSO utilized a CI to order a small
quantity of heroin from HARRINGTON. When HARRINGTON and
GLADDEN arrived to complete the transaction, both individuals were taken
into custody by the RCSO without incident. A search incident to arrest
revealed that there was approximately thirty (80) grams of heroin inside of

the vehicle.

Case 1°19-mj-00296-| PA Document 1 Filed 09/06/19 Pange 5 of 23
| 12. Astate search warrant was executed at 2830 Craig Point, High
Point, North Carolina simultaneously with the arrest of HARRINGTON and
GLADDEN. An individual identified as Jamel MCINNIS was located at the
residence and taken into custody after it was determined he was in
possession of a small quantity of heroin. During a search of the residence,
investigators located various items of contraband to include approximately
seventy-five (75) grams of heroin, approximately two (2) pounds of marijuana,

five (5) firearms, and approximately $12,000.00 in United States currency.

13. Following the arrest of HARRINGTON and GLADDEN, I had the
opportunity to conduct a post arrest interview with GLADDEN. After
waiving his Miranda Rights, GLADDEN admitted that he sold marijuana
and small quantities of heroin. GLADDEN also admitted that 2830 Craig
Point, High Point, North Carolina was a location used by himself,
HARRINGTON, and others to store narcotics. GLADDEN also claimed half
of the currency found in the residence and admitted that it was proceeds of

selling narcotics.

14. Talso had the opportunity to conduct a post arrest interview with.

Jamel MCINNIS. MCINNIS waived his Miranda Rights and agreed to be
interviewed without the presence of an attorney. MCINNIS stated that he

was primarily a marijuana dealer, but sold small quantities of heroin

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Panae 6 of 23
occasionally. MCINNIS, who is a previously convicted felon, also
acknowledged the firearms that were located during the execution of the

warrant.

15. On August 24, 2018, the High Point Police Department (HPPD)
conducted a traffic stop on a vehicle driven by HARRINGTON for an
improper turn. MALLETTE was determined to be a passenger in this
vehicle. During this traffic stop, officers were able to determine that an
unknown quantity of heroin was dumped into a drink cup in the center
console in an effort to avoid detection by law enforcement. This liquid was
later sent to the North Carolina State Crime Lab where it was analyzed and

confirmed to be a mixture containing heroin.

16. On May 29, 2019, HARRINGTON, GLADDEN, MCINNIS, and
MALLETTE were indicted by a federal grand jury in the Middle District of
North Carolina for Conspiracy to Distribute Heroin in violation of Title 21,
United States Code § 846. This indictment was related to the aforementioned
investigation conducted by the RCSO and HPPD. Following the indictment, I
requested assistance from the Greensboro Police Department (GPD) Violent

Criminal Apprehension Team (VCAT) for service of the arrest warrants.

17. On August 14, 2019, I was contacted by VCAT and informed that
they had developed information that GLADDEN was inside of an apartment

6

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Panae 7 of 23
at 1215 Glenstone Trail, High Point, North Carolina. I responded to that
location to assist with serving the warrant. Members of VCAT surrounded
the apartment and began trying to make contact with GLADDEN. After
approximately three (3) hours, a family member assisted officers with
contacting GLADDEN by telephone. GLADDEN eventually agreed to come

out of the apartment and surrender.

18. When GLADDEN was taken into custody by VCAT, he was |
holding a cellular phone in his hand. This cellular phone was seized by
members of VCAT and immediately turned over to me. I placed the cellular
phone inside of my vehicle and responded to the HPPD to process and assume
custody of GLADDEN. I later identified the device as a white and gold

iPhone Model 68S.

19. After processing GLADDEN, I placed him inside of my vehicle to
be transported to the federal courthouse in Winston-Salem, North Carolina
for an Initial Appearance. Prior to leaving the parking lot, GLADDEN
inquired about the cellular phone that was seized from him. | informed
GLADDEN that it had been seized. I asked GLADDEN if he would give me
consent to search the device. GLADDEN stated that the cellular phone was

“sood,” and that he did not care if I searched it. Asheboro Police Department

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Page 8 of 23
(APD) Officer Matt Kiser was also present to witness GLADDEN consenting

to a search of the device.

20. After receiving consent; I opened the device and clicked on the
text message application. I noticed a conversation in the application with a
contact identified as “Gates.” I knew this to be the alias of GLADDEN’s co-
conspirator, Kason HARRINGTON. I clicked on the conversation and quickly
scrolled down through the messages that had been exchanged between

GLADDEN and HARRINGTON.

AL. I immediately recognized several messages that from my training
and experience were indicative of drug trafficking. In particular, | noticed
multiple messages referencing “ice.” Based upon my training and experience,
I know “ice” to be a slang term used for crystal methamphetamine. I also
recall one message that described paying $5,000.00 for a pound and a half.
These messages were included in some of the most recent text messages that
were sent and received by the Device in the conversation history. Due to the
messages that I had observed in this one conversation, I decided to submit
the device into evidence so that a search warrant could be obtained to
thoroughly examine its contents at a later date. Based upon my review of .

these recent text messages, I reasonably believe that the GLADDEN and

Case 1:19-mj-00296-| PA Document 1 Filed 09/06/19 Page 9 of 23
HARRINGTON are still actively engaging in a conspiracy to distribute

narcotics as of August 14, 2019.

22. Iknow that GLADDEN was on post release supervision from the
North Carolina Department of Corrections (NCDOC) at the time of his arrest
on April 26, 2018. Following his arrest, GLADDEN was ordered to serve the
remainder of his active sentence. According to NCDOC records, GLADDEN
was released from prison in December of 2018. As such, I reasonably believe
that the Device seized from GLADDEN on August 14, 2019 will only contain
evidence of a drug trafficking by GLADDEN, HARRINGTON, MCINNIS, and

MALLETTE from December 2018 to present.

23. Based upon my training and experience, I know that drug
traffickers utilize cellular devices to facilitate their drug crimes. | know that
these devices are commonly used to communicate with accomplices, co-
conspirators, and sources of supply. These devices are also used to arrange
and coordinate transactions between drug traffickers and their customers. I
have found that evidence of these communications is often stored on the
device itself. Evidence of these communications is often found in the form of
photographs and/or video of contraband that has been shared with potential
customers as advertisement. I have also found that drug traffickers

commonly share photographs and/or video of drugs, firearms, and proceeds

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 10 of 23
with other drug traffickers to boast about their accomplishments. The
examination of these devices often leads to the discovery of additional
evidence relative to the investigation, as well as, the identification of others

involved in the criminal organization.

24. The Device is currently in the lawful possession of the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF). It came into the ATF’s
possession in the following way: seized incident to arrest while serving a
federal arrest warrant on Antonie GLADDEN for Conspiracy to Distribute
Heroin. Therefore, while the ATF might already have all necessary authority
to examine the Device, I seek this additional warrant out of an abundance of
caution to be certain that an examination of the Device will comply with the

Fourth Amendment and other applicable laws.

25. The Device is currently in storage at the ATF Greensboro Vault,
located at 1801 Stanley Road, Greensboro, North Carolina. In my training
and experience, I know that the Device has been stored in a manner in which
its contents are, to the extent material to this investigation, in substantially
the same state as they were when the Device first came into the possession of

the ATF.

10

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 11 of 23
TECHNICAL TERMS

26. Based on my training and experience, I use the following

technical terms to convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice
and data communication through radio signals. These telephones
send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional
“land line” telephones. A wireless telephone usually contains a
“call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing and playing
back audio flew storing dates, appointments, and other
information on personal calendars; and accessing and

downloading information from the Internet. Wireless telephones

11,

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 12 of 23
may also include global positioning system (“GPS”) technology for

determining the location of the device.

. Digital camera: A digital camera is a camera that records

pictures as digital picture files, rather than by using
photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images
can usually be retrieved by connecting the camera to a computer
or by connecting the removable storage medium to a separate
reader. Removable storage media include various types of flash
memory cards or miniature hard drives. Most digital cameras
also include a screen for viewing the stored images. This storage
media can contain any digital data, including data unrelated to

photographs or videos.

. Portable media player: A portable media player (or “MP3 Player”

or iPod) is a handheld digital storage device designed primarily to
store and play audio, video, or photographic files. However, a
portable media player can also store other digital data. Some
portable media players can use removable storage media.
Removable storage media include various types of flash memory

cards or miniature hard drives. This removable storage media

12

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 13 of 23
can also store any digital data. Depending on the model, a
portable media player may have the ability to store very large
amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning
System to display its current location. It often contains records
the locations where it has been. Some GPS navigation devices
can give a user driving or walking directions to another location.
These devices can contain records of the addresses or locations
involved in such navigation. The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
orbiting the Earth. Each satellite contains an extremely accurate
clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with
a special sequence of numbers. These signals are sent by radio,
using specifications that are publicly available. A GPS antenna
on Earth can receive those signals. When a GPS antenna
receives signals from at least four satellites a computer

connected to that antenna can mathematically calculate the

13

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 14 of 23
antenna’s latitude, longitude, and sometimes altitude with a high

level of precision.

e, PDA: A personal digital assistant, or PDA, is a handheld
electronic device used for storing data (such as names, addresses,
appointments or notes) and utilizing computer programs. Some
PDAs also function as wireless communication devices and are
used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media
for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash
memory cards or miniature hard drives. This removable storage
media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal
computers. For example, PDA users can work with word-
processing documents, spreadsheets, and presentations. PDAs
may also include global positioning system (“GPS”) technology for

determining the location of the device.

27. Based on my training, experience, and research, and from
consulting the manufacturer’s advertisements and product technical

specifications available online at https://www.apple.com, I know that the

14

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 15 of 23
Device has capabilities that allow it to serve as a wireless telephone, digital
camera, portable media player, GPS navigation device, and PDA. In my
training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed

or used the device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

28. Based on my knowledge, training, and experience, I know that
electronic devices can store information for long periods of time. Similarly,
things that have been viewed via the Internet are typically stored for some
seated of time on the device. This information can sometimes be recovered

with forensics tools.

29. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored
information that might serve as direct evidence of the crimes described on the
warrant, but also forensic evidence that establishes how the Device was used,
the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that

was once on the storage medium but has since been deleted or

[5

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 16 of 23
edited, or of a deleted portion of a file (such as a paragraph that

has been deleted from a word processing file).

. Forensic evidence on a device can also indicate who has used or

controlled the device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic

device works may, after examining this forensic evidence in its
proper context, be able to draw conclusions about how electronic
devices were used, the purpose of their use, who used them, and

when.

. The process of identifying the exact electronically stored

information on a storage medium that is necessary to draw an
accurate conclusion is a dynamic process. Electronic evidence is
not always data that can be merely reviewed by a review team
and passed along to investigators. Whether data stored on a
computer is evidence may depend on other information stored on
the computer and the-application of knowledge about how a

computer behaves. Therefore, contextual information necessary

16

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 17 of 23
to understand other evidence also falls within the scope of the

warrant.

e. Further, in finding evidence of how a device was used, the
purpose of its use, who used it, and when, sometimes it is
necessary to establish that a particular thing is not present on a

storage medium.

30. Nature of examination. Based on the foregoing, and consistent
with Rule 41(e)(2)(B), the warrant I am applying for would permit the
examination of the device consistent with the warrant. The examination may
require authorities to employ techniques, including but not limited to
computer-assisted scans of the entire medium, that might expose many parts
of the device to human inspection in order to determine whether it is evidence

described by the warrant.

31. Manner of execution. Because this warrant seeks only permission
to examine a device already in law enforcement’s possession, the execution of
this warrant does not involve the physical intrusion onto a premises.
Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.

17

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 18 of 23
CONCLUSION

32.  LTsubmit that this affidavit supports probable cause for a search
warrant authorizing the examination of the Device described in Attachment

A to seek the items described in Attachment B.

Respectfully submitted,

LU fu p92

Michael B. Newsome
Special Agent

Bureau of Alcohol, Tobacco,
Firearms and Explosives

Subscribed and sworn to before me
on September 6, 2019:

 
  

APA L>
L. PATRICK AULD ~~ |
UNITED STATES MAGISTRATE JUDGE

18

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 19 of 23
ATTACHMENT A

1. The property to be searched is a white and gold in color iPhone
6S, Model A 1688, unknown serial number, hereinafter the “Device.” The
Device is currently located at 1801 Stanley Road, Greensboro, North Carolina

97401. It has been submitted into evidence as ATF Exhibit 011.

This warrant authorizes the forensic examination of the Device
for the purpose of identifying the electronically stored information described

in Attachment B.

19

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 20 of 23
ATTACHMENT B

Content to be searched by the government

k.

. Text messages (SMS);

Picture messages (MMS);

e-mails;

direct messages and group communication messages sent using
messaging apps;

social media applications utilized by the Device;

contacts and contact information in any address books;

phone numbers stored on the Device in address books and calls
logs;

voicemails;

photographs;

videos;

Internet website history;

GPS navigation application history.

20

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Panqne ?1 of 23
Il. Particular things to be seized by the government

All content on the Device described in Attachment A that relate to
violations of Title 21, United States Code § 846, Drug Conspiracy and Title
21, United States Code § 841(a)(1), Possession with Intent to Distribute a
Controlled Substance, involving Antoine GLADDEN, Kason
HARRINGTON, Jamel MCINNIS, and/or Jadarrius MALLETTE since

December 2018, in the form of:

a. types, amounts, and prices of drugs trafficked as well as dates,
places, and amounts of specific transactions;

b. lists of customers and related identifying information;

c. any information related to sources of drugs (including names,
addresses, phone numbers, or any other identifying information);

d. Photographs and videos related to possession and distribution of
drugs;

e. all bank records, account information, and other financial records
that may contain evidence of drug trafficking proceeds;

f. GPS coordinates and other stored location information revealing
the location of the Device during the conspiracy from December of

2018 through the present;

Zl

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 22 of 23
g. website addresses visited and search engine searches and results,
pertaining to drug agtiviies

h. any social media account information on the Device, as well as
user names and passwords, and connections to other social media
users;

1. any of the above information stored on the Device, which was

previously deleted, but recovered through forensic examination;

j. Evidence of user attribution showing who used or owned the
Device at the time the things described in this warrant were
created, edited, or deleted, such as logs, phonebooks, saved

usernames and passwords, documents, and browsing history.

22

Case 1:19-mj-00296-LPA Document 1 Filed 09/06/19 Pane 223 of 23
